PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/819,307
Filing Date: 16 Mar 2020
Appellant(s): INOUE et al.



__________________
Steven B. Pollicoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/22/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/26/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
The Examiner believes that his Remarks at the end of the Final Office action posted 7/26/21 rebut a significant number of appellant’s continued arguments.  However, the Examiner attempts to address any other arguments submitted by appellant.  The Examiner also reuses appellant’s headings for clarity of record.

1. Ratio R1
Appellant attempts to argue and/or show criticality for the claimed range by using the examples and comparative examples in the originally filed spec (emphasis added).  However, when an appellant seeks to overcome a prima facie case of obviousness, appellant generally must show that the claimed range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range (see In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); emphasis added). Nonetheless, criticality for the claimed range does not appear to be an issue as the Examiner submits that the prior art range makes obvious the claimed range (i.e. the prior art range overlaps with the claimed range).

i. WANTABE – Impermissible Hindsight Bias
    Appellant argues that Watanabe “simply fails to provide any evidence that recognizes (or identifies)” values of for R1 and Df2-Df3.  Restated, it appears that appellant does not believe that Watatanbe makes obvious the claimed values as outlined in the Examiner’s final office action.  

a. R1 = (Df1-Df2)/(Df2-Df3) > 5 
Appellant is correct that the Examiner selects values for the individual parameters within the disclosed range.  Any argument to SNF S.A. v. Solnies Technologies is moot (see appellant’s footnote on pages 14 and 29).  Restated, that PTAB case is not controlling or precedential.  In addition, assuming arguendo that the Board considers SNF S.A. to be relevant, it is factually distinct from the present application for the following reasons: 1) SNF involved an inter partes review, and not a rejection review; 2) SNF involved a chemical case and not a golf ball case, with the Board presumably relying heavily on decision in Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018) (see MPEP 2144.05(III)(D)); 3), in SNF, applicant picked a value from within the range of “about 120,000 to 1 million”; the ranges used by the Examiner are not nearly as broad; 4) to show a result effective variable, petitioner in SNF relied on the testimony of Dr. Kleeman who gave a conclusionary statement as to why the parameters are result effective variables (i.e. he specifically stated it would be “obvious…to routinely select” without evidencing any reason why).  However, in the present application, the Examiner specifically cites to prior art references to evidence that the individual variables are considered result effective variables.
In re Applied Materials, Inc., 692 F.3d 1289 (Fed. Cir. 2012) and In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003) are controlling.  In In re Applied Materials, the Court essentially found that obviousness or ranges could be applied to multiple, claimed variables.  In In re Peterson, the Court found “held that even a slight overlap in range establishes a prima facie case of obviousness” (Id. At 1329).  
Appellant next essentially argues that the Examiner cannot modify Table 4-I based on the broad disclosure (see page 15).  However, MPEP 2123(II) specifically states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (emphasis added).  Appellant argues that the Examiner’s values are “arbitrary” (see page 15). However, the Examiner selects values from within the disclosed range of Watanabe (see In re Peterson as cited above).  Furthermore, in addition to an obviousness rejection based on overlapping ranges, the Examiner shows that the individual variables are known to be result effective variables (see In re Applied Materials essentially stating where a variable is known to affect a particular desirable result, it is not invention to discover the optimum or workable ranges by routine experimentation).  Furthermore, does give an additional evidentiary NPL (Examiner’s Calc #3) that shows that specific values listed by Watanabe also meet the claimed limitations.   
Appellant then appears to argue that the prior art Watanabe must specifically mention or “indicate” the claimed relationship for R1 and Df2-Df3 (see pages 16 and 30).  However, as a matter of public policy, assuming arguendo that appellant’s position of a specific mention is correct, appellant would require that a prior art reference must acknowledge the claimed relationship (albeit ratio or difference) in order to be obvious.  This position would appear to eliminate both an obviousness and anticipation rejection (based solely on the numbers in a 
Appellant goes to admit that “While the calculated value falls within the claimed range for ratio R1, the Examiner provides no rationale” (see page 17).  On the contrary, as previously cited by appellant in the Brief (noting appellant cites to the paragraphs in Watanabe as cited by the Examiner in the final office action), the values are based on obviousness of the broad disclosure.  Appellant then presents the values for R1 for the preferred embodiments in Watanabe for the position that the values “fall outside the recited range” (pages 17-18).  Without acquiescing to the numbers calculated by appellant, the Examiner simply refers to MPEP 2123(II) which specifically states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (emphasis added).  That is, appellant is attempting to argue that the preferred embodiments in Watanabe teach away from the calculated R1 value without looking to the broader disclosure (see specifically page 20 wherein appellant attempts to argue Watanabe specifically stands for idea that that a R1 value of 4.10 or less and a Df2-Df3 is 0.28 or greater; but see page. 17 wherein appellant argues that Watanabe makes no reference to R1 or Df2-Df3).  Restated, appellant cannot argue on the one side that Watanabe makes no reference to these claimed parameters, and then turn around and argue on the other side that Watanabe specifically stands for these parameters being held to within a certain range outside the claimed range (emphasis added).


ii. SATO – fails to render obvious (Df2-Df3)
  Appellant then argues that Sato fails to provide any evidence of the relationship Df2-Df3 because it discusses the relationship of Df3/Df2.  Again, the Examiner assertion is that Sato recognizes a relationship between Df3 and Df2.  Appellant argues that Sato must disclose the exact same relationship as claimed (i.e. Df2-Df3)(see page 25 appellant arguing that “It is submitted that dividing Df3 from Df2 is a completely different relationship than a relationship that subtracts Df2 from Df3”).  However, as previously stated, assuming arguendo that appellant’s position of a specific mention is correct, appellant would require that a prior art reference must acknowledge the claimed difference in order to be obvious.  This position would appear to eliminate both an obviousness and anticipation rejection based solely on the numbers in a preferred embodiment) was present, but the reference did not recognize (specifically recognize) the significance of the difference.  
Appellant goes on argue the “incorporation” of Sato into Watanabe. As previously noted, Sato is evidentiary in nature.  Appellant then goes on to argue the preferred embodiments in Sato.  First, MPEP 2123(II) specifically states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (emphasis added).  Second, Sato is, as previously stated, evidentiary in nature and is not being combined with the primary reference Watanabe.

3. Results-effective Variables
For the record, appellant states that “Appellant does not necessarily disagree that each individual parameter may be associated [sic] spin characteristics” (page 28; emphasis added).  Appellant then cites to Application of Antonie presumably for the position that the prior are must ratio (i.e. claimed relationship; emphasis added).  However, as clearly stated in appellant’s footnote to Antonie on page 28, “the prior art [in Antonie] did not disclose the ratio and was silent regarding one of the variables in the ratio” (emphasis added).  As such, the position that Antonie stands for acknowledgement of the specific ratio is misplaced.  Rather, it stands for the position that both variables need to be recognized as result effective variables; just like the Examiner has done in the present application and consistent with In re Applied Materials.  
Furthermore, appellant goes on to place the burden on the Examiner to show how “those having ordinary skill in the art, through routine optimization, would recognize and identify” R1 and Df2-Df3.  This burden on the Office is inconsistent with the holdings in In re Peterson and In re Applied Materials.       
  
B. Dependent Claims 2-10, 12-16, and 19 are non-obvious in view of the combination of WATANABE and SATO under 35 USC §103
No further specific arguments are mentioned here.


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Conferees:
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.